DETAILED ACTION
Response to Amendment
In response to the applicant’s amendments to the abstract, the objection to the specification is withdrawn. 
In response to the applicant’s arguments the objections to the drawing is withdrawn.
In response to the applicant’s amendments to the claims 1 and 3 correcting minor typographical errors the objections to claims 1 and 3 have been withdrawn.
In response to the applicant’s amendments to claims 1-3 to correct issues of clarity, the rejections of claims 1-4 under 35 USC 112(b) have been withdrawn.
Claims 1-3 have been amended.  Claims 1-4 are pending and addressed below. 

Terminal Disclaimer
The terminal disclaimer filed on June 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,513,909 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Nikipelo , US 2012/0160494 (hereinafter Nikipelo), “herein Zazovsky et al., US 2005/0171699 (hereinafter Zazovsky), “herein Wong, US 5,503,001 (hereinafter Wong)”, and “herein Davidson et al., US 2001/0017206 (hereinafter Davidson)”, for the following reasons:
Nikipelo discloses oscillating a pressure in a borehole (a series of pressure pulses are generated in borehole by flashing a liquid into a gas, par [0035]). The frequency of pulses (pressure pulses] generated is regulated by the wave's magnitude of oscillation (oscillating pressure, [0015]). Resonance occurs when the frequency of induced bottomhole pulses matches the natural oscillatory frequency of the reservoir state, and allows the maximum amplitude of pulses (pressure pulses) in the reservoir to be generated (par [0041]), determining a hydraulic diffusivity (propagation of pressure wave is proportional to 
Nikipelo does not explicitly teach calculating a flow rate, using said appropriately programmed computer, at said proximal distance from said borehole by multiplying a gradient of said pressure field by a measured permeability and dividing by a viscosity of a fluid under test; computing, using said appropriately programmed computer, a volumetrically averaged flow rate by integrating a square of said flow rate over a volume around said borehole; outputting a value of an angular frequency for which said volumetrically averaged flow rate is maximum; and operating a pump at a second said forced oscillation according to said angular frequency on said fluid under test, wherein an increase in permeability around said borehole is provided.

Zazovsky discloses oscillating a pressure in a borehole (borehole pressure in the zone is increased and oscillated, par [0047], oscillating wellbore pressure, par [0055]), determining hydraulic diffusivity (calculation of the mudcake hydraulic conductivity to determine the diffusivity, par [0049], unsteady pressure diffusion within the cake itself, and/or interactions between the hydraulic properties of the cake and the changing wellbore pressure, par [0061]), using injection in borehole (after pressure build-up, shown at (b), the fluid is injected into the formation, par [0049]), calculating flow rate (estimating by interpolation over a range of flow rates, par [0059], variation of flow rate, par [0035]), value of angular frequency (attenuation of pressure fluctuations having angular frequency, par [0056], changing pressure profile by changing angular frequency, par [0037]).
Zazovsky does not explicitly teach calculating a flow rate, using said appropriately programmed computer, at said proximal distance from said borehole by multiplying a gradient of said pressure field by a measured permeability and dividing by a viscosity of a fluid under test; computing, using said appropriately programmed computer, a volumetrically averaged flow rate by integrating a square of said flow rate over a volume around said borehole; outputting a value of an angular frequency for which said volumetrically averaged flow rate is maximum; and operating a pump at a second said forced oscillation according to said angular frequency on said fluid under test, wherein an increase in permeability around said borehole is provided.
Wong discloses oscillating a pressure in borehole (applying a plurality of sets of pressure oscillations at different frequencies to fluid in a borehole, col 9, In 19-22), calculating flow rate (a syringe pump attached to fluid chamber with injection of fluid at a constant flow rate, col 14, In 31-32), and angular frequency values (the process for determining permeability k of porous media containing fluid comprises applying a plurality of sets of AC current at different angular frequencies to the porous media, col 8, In 1-4).
Wong does not explicitly teach calculating a flow rate, using said appropriately programmed computer, at said proximal distance from said borehole by multiplying a gradient of said pressure field by a measured permeability and dividing by a viscosity of a fluid under test; computing, using said appropriately programmed computer, a volumetrically averaged flow rate by integrating a square of said flow rate over a volume around said borehole; outputting a value of an angular frequency for which said volumetrically averaged flow rate is maximum; and operating a pump at a second said forced oscillation according to said angular frequency on said fluid under test, wherein an increase in permeability around said borehole is provided.

Davidson discloses pressure in a borehole (applying the perturbation in the form of a pulse of increased pressure applied directly to the liquid in the borehole, claim 2, pressure pulsing is applied by manually squeezing the upstream flexible tube connecting the fluid reservoir to the top of the flow apparatus, par [0046]), oscillating the pressure (excitation leading to fluid flow enhancement through porosity diffusion effects at these shallow depths can be implemented as well at the surface, through the use of harmonic oscillators, par [0113], applying changes in strain through a device which vibrates, oscillates, or which expands and contracts in volume, par [0028]), calculating a flow rate (liquid flowing through a porous medium has a flow rate, which depends on the impressed pressure differential, par [0137], apply pressure pulses and strain pulses to a liquid in natural and man-made porous media to enhance the flow rate of the mobile fluid phases, par [0135]), measured permeability and dividing by a viscosity (diffusion constant is directly proportional to permeability divided by viscosity, par [0130]).
Davidson does not explicitly teach calculating a flow rate, using said appropriately programmed computer, at said proximal distance from said borehole by multiplying a gradient of said pressure field by 

Nikipelo, Zazovsky, Wong, and Davidson do not suggest alone or in combination “calculating a flow rate of a fluid, using said programmed computer, at said proximal distance from said borehole by multiplying a gradient of said pressure field by a measured permeability and dividing by a viscosity of said fluid; computing, using said programmed computer, a volumetrically averaged flow rate by integrating a square of said flow rate over a volume around said borehole; outputting a value of an angular frequency for which said volumetrically averaged flow rate is maximum; and operating a pump at a second forced oscillation according to said angular frequency on said fluid, wherein an increase in permeability around said borehole is provided” as recited in claim 1.

The Examiner is unaware of prior art which reasonably suggest alone, or in combination, the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676